 
July 14, 2011
 
Cytomedix, Inc.
 
Re: Documents B&C 07142011a-d
 
 
1.
By entering into this transaction, you agree to take responsibility and
accountability for the conversion terms of the agreements, and to honor the
conversion terms as set forth in the agreements.

 
 
2.
Regarding Payments:

 
 
■
$600,000 will be paid to Borrower for Secured & Collateralized Promissory Note
C-07142011a within 2 business days of execution and closing of this agreement.

 
 
■
$200,000 will be paid to Borrower for Secured & Collateralized Promissory Note
C-07142011a within 60 days of execution and closing of this agreement provided
the following conditions are met:

 
 
(a)
At the time of payment, there shall not exist an event of default as described
within any of the agreements between Borrower and Holder.

 
 
(b)
At the time of payment, the total dollar trading volume of Borrower’s common
stock for the previous 23 trading days must be equal to or greater than $500,000
(five hundred thousand US Dollars). The total dollar volume will be calculated
by removing the one highest dollar volume day and summing the dollar volume for
the remaining 22 trading days.

 
 
■
The Company understands and agrees that with regard to all documents Secured &
Collateralized Promissory Note C-07142011a-d, other than the two payments
described above, all payments that may be made prior to maturity are on a best
efforts basis by JMJ, and that JMJ does not guarantee that it will make any
payments prior to maturity. Any payments prior to maturity are solely at JMJ’s
election.

 
 
3.
DWAC Electronic Transfer of Shares. If the Company loses its ability to
electronically transfer shares via “DWAC/FAST” transfer, you agree that JMJ
Financial may, at its election, indefinitely stall or cancel (without penalty or
liability) any payments as set forth.

 
 
4.
Conversion Ceiling. The Holder has the right to enforce a conversion ceiling of
$0.80 on any and all conversions under Document B-07142011a.

 
 
5.
Cancellation Provisions of B&C-0714201la-d:

 
 
 

--------------------------------------------------------------------------------

 
 
 
■
Documents B&C-0714201la may not be cancelled.

 
 
■
In the event that the Holder both (a) elects to execute and make effective
Documents B&C-07142011b and (b) enforces a conversion ceiling of $0.80 on
Document B-07142011a, the Borrower may subsequently elect to cancel Documents
B&C-07142011b within three days of Holder’s execution. In the event that the
Borrower does cancel Documents B&C-07142011b, a 20% penalty/liquidated damages
of $100,000 will be assessed and either added to the balance of a Note or paid
in cash (form of payment is at Borrower’s election, and in the case of adding
the $100,000 to the balance of a Note, it is under Holder’s and Borrower’s
expectation that the fee/liquidated damages will tack back to the original date
of the Note for purposes of Rule 144). Borrower may only cancel Documents
B&C-0714201lb if both the $0.80 conversion ceiling is enforced and Documents
B&C-07142011b are executed by Holder.

 
 
■
In the event that the Holder elects to execute and make effective any of
Documents B&C-07142011c-d, the Borrower may subsequently elect to cancel those
executed documents within three days of Holder’s execution at no fee.

 

 
6. 
No Conflicts and No Inconsistent Agreements;

 
(a)           No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected.
 
(b)           No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof. Except as set forth on Schedule 6(i),
neither the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.
 
 
 

--------------------------------------------------------------------------------

 
 
BORROWER[S]:
         
/s/ Martin Rosendale 14 JULY 2011
 
/s/ David Jorden 7/14/2011
Martin Rosendale
 
David Jorden
CEO
 
Director
Cytomedix, Inc.
 
Cytomedix, Inc.
     
LENDER/HOLDER:
         
[ex10-15_sig1.jpg]
   
JMJ Financial / Its Principal
   

 
 
 

--------------------------------------------------------------------------------

 
 
ADDITIONAL DEFAULT PROVISIONS
 
July 14, 2011
 
Document References:
 
Documents B&C-07142011a-d
 
Default. In the event that (i) the Borrower shall fail to pay any principal
under this Note when due and payable (or payable by conversion) hereunder; or
(ii) the Borrower shall fail to pay any interest or any other amount under this
Note when due and payable (or payable by conversion) hereunder; or (iii) a
receiver, trustee or other similar official shall be appointed over the Borrower
or a material part of its assets and such appointment shall remain uncontested
for twenty (20) days or shall not be dismissed or discharged within sixty (60)
days; or (iv) the Borrower shall become insolvent or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; or (v) the Borrower shall make a general
assignment for the benefit of oreditors; or (vi) the Borrower shall file a
petition for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); or (vii) an involuntary proceeding shall be commenced or filed against
the Borrower; or (viii) the Borrower shall lose its ability to electronically
transfer shares by “DWAC/FAST” transfer; or (ix) the Borrower shall lose its
status as “DTC Eligible”; or the borrower’s shareholders shall lose the ability
to deposit (either electronically or by physical certificates, or otherwise)
shares into the DTC System; or (x) the Borrower shall become delinquent in its
filing requirements as a fully-reporting issuer registered with the Securities &
Exchange Commission; (each event specified in clauses (i) through (x) above, an
“Event of Default”); then, in the case of any of the events specified in clauses
(i) through (x) above, the outstanding principal amount under this Note,
together with accrued and unpaid interest thereon, and all other amounts payable
by Borrower under this Note, shall become immediately due and payable without
any action on the part of the Lender. Borrower waives demand, presentment,
protest, notice of protest, dishonor, notice of dishonor or any other notice of
any kind.


/s/ Martin Rosendale 14 July 2011
 
/s/ David Jorden 7/14/2011
Martin Rosendale
 
David Jorden
CEO
 
Director
Cytomedix, Inc.
 
Cytomedix, Inc.
           
[ex10-15_sig2.jpg]
   
JMJ Financial
   
Its Principal
   

 
 
 

--------------------------------------------------------------------------------

 
 